BROADDUS, P. J.
This is a suit to restrain the defendant, a city of the fourth class, from interfering with the plaintiffs in the use of the city’s streets and alleys for the erection, maintenance and operation of a telephone system. The undisputed facts are as follows, viz: In January, 1900, the defendant by ordinance No. 95, granted to W. W. Bain under the name of the.Lathrop, Missouri, Telephone Company a franchise for twenty years, to erect, maintain and operate a telephone system in said city. That company erected its telephone system and operated it until January 1, 1901, at which time it sold out its entire property and franchise to J. T. Ballinger. In March, 1901, the city, by ordinance No. 56, granted to J. T. Campbell and A. T. Rehard under the name of The Clover Leaf Telephone Company of Lathrop, Missouri, a similar franchise *317for the period of twenty years. On the 1st day of April, 1901, the Lathrop Telephone Company or said Ballinger sold and assigned its franchise and property to said Campbell and Eehard who operated the system under said franchise until the 31st day of July, 1903, at which time it sold out everything connected with the business, except, there was no actual transfer of the franchise to N. M. Bogers and the Clinton County Mutual Telephone Company. The latter took possession of the property and operated it for a short time. For reasons not necessary to be stated, the latter company’s connection with the business was severed and Eogers became the sole owner and claimed the right to conduct the business under the name of The Clover Leaf Telephone Company.
On the 3rd of March, 1905, said Campbell and Eehard sold and transferred all their right and title in and to the franchises No. 95 and 56 to the plaintiffs Eby and Smith, who in September, 1905, were proceeding to construct a telephone system in the defendant city, when they were interfered with by its officers and agents and prevented from doing so. It will be seen by the foregoing statement that the franchise granted by ordinance 95, was transferred first to Ballinger and then to plaintiffs’ assignor, and that they were the owners of the franchise granted to them under ordinance Number 56, which they also assigned to plaintiffs. The court sustained defendant’s motion to dissolve the temporary injunction theretofore issued in the proceedings; and gave judgment against plaintiffs for cost from all of which they appealed.
The plaintiffs’ theory of the case is that a court will never lend its aid to enforce a forfeiture and they cite many authorities to sustain their statement of the law. But they have mistaken the theory applicable to the case. No forfeiture of their franchise is involved in the issues. We 'do not know what theory the court adopted, *318but we are satisfied that the conclusion reached was the proper one.
The plaintiffs’ claim of right is based upon the two franchises mentioned. Under the one granted by ordinance 95, a telephone system was erected, maintained and operated. The grant was to erect, maintain, and operate a telephone system, not one or more of such systems. The function of the grant was fulfilled when under its provisions a telephone system had been erected, maintained and operated.
And when the plaintiffs’ assignor, The Clover Leaf Telephone Company, became the owner of the system in operation and operated it under franchise numbered 56 and then sold the entire property of the system to Rogers and The Clinton County Telephone Exchange, they sold all the rights they had to operate a telephone system in the city notwithstanding they did not in so many words dispose of the franchise. Having been granted the right to erect, maintain and operate a telephone system they did what was perfectly legitimate and bought one already in existence and in operation. When they did so the purpose of that franchise was also accomplished, for it could not be surely contended that while owning and operating the existing system, they could legally erect and operate another. When they elected to purchase the system that was in operation they had what their franchise called for and were entitled to nothing more. The franchises under which plaintiffs claim the right to erect a telephone exchange are without power or life, functus officio, in so far as their right to erect and operate another and new system of the kind is concerned. Affirmed.
All concur.